Lumpkin, P. J.
1. This was an action for damages alleged to have been occasioned by the destruction of growing fruit-trees by fire which the plaintiff contended originated from sparks falling from a locomotive of the defendant railway company and igniting grass and other debris on its right of way, while the defendant insisted that the fire was started by tramps at a camp located elsewhere. There is no complaint that the issue thus made was not properly submitted to the jury, and the evidence warranted a finding that the defendant was liable for the damages sustained.
2. Even if the court improperly admitted certain evidence offered to show the value of the trees destroyed, the error, if any, thus committed was cured by an order, to which the plaintiff assented, reducing the amount of the verdict in his favor to a sum to which, in any view of the evidence as to the admissibility of which there was no question, he was clearly entitled. Judgment affirmed.

All the Justices concurring.